  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


CHARLES JUSTIN BRYANT,          )
                                )
     Plaintiff,                 )
                                )       CIVIL ACTION NO.
     v.                         )         2:18cv930-MHT
                                )              (WO)
BILL FRANKLIN, et al.,          )
                                )
     Defendants.                )

                            ORDER

    Upon consideration of plaintiff’s filing with the

court (doc. no. 8), in which he states that he wishes

to dismiss this case because he did not intend to file

the lawsuit and that he thought he had signed something

else, it is ORDERED that:

    (1) Plaintiff’s filing is construed as a notice of

dismissal pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(i),    and   this   case   is   dismissed   without

prejudice.

    (2) The order granting the motion to proceed in

forma pauperis (doc. no. 3) is vacated, and no filing

fee is to be collected.
This case is closed.

DONE, this the 14th day of November, 2018.

                          /s/ Myron H. Thompson
                       UNITED STATES DISTRICT JUDGE
